                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

       Barry Damon Mallatere,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              5:18-cv-00006-GCM
                                       )
                 vs.                   )
                                       )
           Town of Boone,              )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 3, 2019 Order.

                                               June 3, 2019
